
	

113 HR 5151 IH: Student Loan Transparency for Success Act
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5151
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Murphy of Florida (for himself and Mr. Schock) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to require certain information be included in loan
			 disclosure statements prior to disbursement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Student Loan Transparency for Success Act.
		2.Information required in loan disclosure statementsSection 455(p) of the Higher Education Act of 1965 (20 U.S.C. 1087e(p)) is amended by striking shall prescribe, and all that follows and inserting the following:
			shall prescribe—(1)comply with each of the requirements under section 433 that apply to a lender with respect to a
			 loan under part B; and
				(2)include in the disclosure for a loan required under subsection (a) of section 433—
					(A)the total aggregate amount borrowed by the borrower under loans under this part;
					(B)the estimated number of payments and total amount to be paid by the borrower to repay such loan
			 based on a standard repayment plan; and
					(C)based on the most recent data available from the American Community Survey available from the
			 Department of Commerce, the estimated average income and percentage of
			 employment in the State of domicile of the borrower for persons with—
						(i)a high school diploma or equivalent;
						(ii)some post-secondary education without completion of a degree or certificate;
						(iii)a bachelor’s degree; and
						(iv)a post-baccalaureate degree..
		
